Case 2:20-cv-01506-CJB-MBN Document 1-2 Filed 05/21/20 Page 1of1
DECLARATION OF ERIK THULIN

| am the Managing Director of New Nomadic Short Sea Shipping AS (“Nomadic”), the
owner of the M/V NOMADIC MILDE, In that capacity, | have personal knowledge of the matters
set forth below.

On May 8, 2020, NOMADIC MILDE was operating pursuant to a time charter under which
Nomadic was to be paid hire at a rate of $4,500 per day for the first 35 days and $ 6,400 thereafter,

Phe voyage to deliver the cargo on board NOMADIC MILDE at the time was estimated to

require 47 days to complete. Accordingly, Nomadic expected to earn gross revenues of $ 234,300
for and during the voyage to deliver the cargo on board NOMADIC MILDE on May 8, 2020.

| declare under penalty of perjury of the laws of the United States that the foregoing is true

and correct. Executed on this 21“ day of May, 2020.

Sha

ERIK THULIN ~

EXHIBIT
